Opinion by
Judge Doyle,
This is an appeal regarding an opinion and order of the Court of Common Pleas of Centre County, dated August 3, 19841 which sustained the imposition of a fine levied by the Pennsylvania Liquor Control Board (Board) upon Appellants Kathrine Elise Genna and Eugene Raymond Genna, d/b/a Genna Distributing Company for violations of Section 431(b) of the Liquor Code, Act of April 12, 1951, P.L. 90, as amended, 47 P.S. §4-431 (b), and 40 Pa. Code Section 9.106(b). An application for reconsideration was denied by the trial court on August 13, 1984.2
We affirm the decision below on the able opinion of President Judge Charles C. Brown, Jr. of the *78Centre County Court of Common Pleas, reported as In Re: Katherine Elise Genna & Eugene Raymond Genna, d/b/a Genna Distributing Co., Pa. D & C 3d (1984).3
Order
Now, November 19, 1985, the order of the Court of Common Pleas of Centre County in the above captioned matter is hereby affirmed.

 Appellants did not actually appeal from the order of the trial court dated August 3, 1984. Bather, they actually appealed only from the order of the trial court dated August 13, 1984 which order denied reconsideration of the lower court’s opinion and order dated August 3, 1984. Both parties, however, briefed and argued the merits of the Board’s actions which were fully addressed and disposed of in the opinion of the court dated August 3, 1984.


 See footnote 1.


 To clarify a possible factual confusion in the trial court’s opinion, we emphasize that the parties have agreed that Goldie’s Grille is not within the territorial limits prescribed by agreements between the manufacturers and the importing distributors from which Genna Distributing Company purchased the beer.